UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 13, 2009 WORDLOGIC CORPORATION (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation or organization) 000-32865 Commission File Number 650 West Georgia Street, Suite 2400 Vancouver, British Columbia, Canada (Address of principal executive offices) Registrant’s telephone number, including area code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 3.02 Unregistered Sales of Equity Securities On July 13, 2009, Wordlogic Corporation (the “Company”, “we”, “our”) issued 2,500,000 shares of its common stock to an investor in a private placement transaction at $0.16 per share for an aggregate total of $400,000.There were no underwriting discounts or commissions paid in connection with this private placement. These securities were issued without a prospectus pursuant to Section 4(2) and Regulation S of the Securities Act.Our reliance upon the exemption under Section 4(2) of the Securities Act of 1933 was based on the fact that the issuance of these shares did not involve a “public offering.” Each offering was not a "public offering" as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering and manner of the offering.
